Citation Nr: 1202966	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO. 04-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased monthly apportionment of the Veteran's VA benefits in excess of $64 on behalf of the child of the Veteran in the appellant's custody.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from August 1986 to June 1988.

The appellant is the mother and custodial parent of a child of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 Special Apportionment Decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas. 

The appellant testified at a Board hearing at the RO in Waco in September 2006. This matter was previously before the Board and was remanded in December 2006, April 2008, and August 2010. 

This is an appeal of a contested claim. The Veteran is represented by Texas Veterans Commission. There is no indication in the Veteran's claims file that the appellant is represented in this matter.


FINDING OF FACT

The appellant has failed to cooperate in the development of this claim to such a degree that meaningful further development and adjudication of the merits of the claim are not feasible; due to a lack of cooperation there is insufficient evidence to substantiate the appellant's claim.





CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA benefits in excess of $64 on behalf of the child of the Veteran in the appellant's custody are not met. 38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 19.100, 19.101, 19.102 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is the mother and custodial parent of a child of the Veteran. She seeks a higher rate of apportionment of the Veteran's VA benefits on behalf of the child of the Veteran in the appellant's custody. In this decision the Board finds that the appellant has failed to cooperate in the development of this claim to such a degree that meaningful further development or adjudication of the claim are not feasible. As a result, there is insufficient evidence to substantiate the appellants' claim, and the Board denies her claim.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The RO has made extensive efforts to notify the appellant and the Veteran as to information and evidence needed to substantiate and adjudicate the claim on appeal. In an August 2010 remand to the RO the Board noted the inadequate cooperation of the Veteran and the appellant in submitting financial information relevant to the appellant's claim for an additional apportionment and their lack of responsiveness to RO requests for information such as W2 forms, billing statements, tax returns, pay stubs, cancelled checks or other evidence confirming the amount of monthly income and expenses claimed by each one. The Board requested that the RO issue letters to solicit these types of information from the Veteran and the appellant. 

However, on seeking to obtain the information from the Veteran and the appellant, letters to the Veteran and the appellant to their respective last known addresses were returned to VA with no known forwarding address.

This is ultimately a claim by the appellant for an additional apportionment. However, the appellant has historically not responded to VA requests for relevant information, and now she has apparently moved without informing VA of her new address.

The United States Court of Appeals of Veterans Claims (Court) has stated that in the normal course of events, it is the burden of a claimant to keep the VA apprised of his or her whereabouts. If he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her. Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

Under the above circumstances, further meaningful notice, development, or adjudication of the merits of the claim on appeal is not feasible. Accordingly, no further effort to further fulfill VA's duty to notify or assist the appellant or the Veteran is warranted, as it is nearly certain any such effort would be futile and would not result in substantiation of the appellant's claim. As a result, any perceived error in notice, development or adjudication of this matter can amount to no more than harmless, non-prejudicial error.


Merits of the Claim

The appellant is the mother and custodial parent of a child of the Veteran. She was awarded an apportionment of the Veteran's benefits in December 2002. The total monthly amount being apportioned for her child is $64. She is seeking a higher rate of apportionment.

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102. 

VA regulations provide for two types of apportionments. A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450. More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support. It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451. That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest. In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.

38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee. 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent. 38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450, 3.451.

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously. Elias v. Brown, 10 Vet. App. 259, 263 (1997).

The Veteran has been awarded a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU). The effective date for grant of the Veteran's TDIU benefit was in April 1997, and the record reflects the amount of the Veteran's monthly award since that time. 

However, the income and expenses of the appellant and of the Veteran, and the relative economic hardship of each household, are in dispute, and circumstances have changed materially since a supplemental statement of the case (SSOC) was issued in November 2008.

Since the time of the issuance of the November 2008 SSOC, the RO has terminated the apportionment of the Veteran's benefits to another individual for the support of two additional children of his, for the reason that the recipient of the apportionment was incarcerated and the whereabouts of the two children of the Veteran ostensibly in her care are not known by VA. This appears to have resulted in a reduction of the total apportionment of the Veteran's compensation benefits of approximately $200 per month, retroactive effective from October 1, 2005, as proposed in an April 2010 RO letter and implemented by an RO letter decision in June 2010. 

Additionally, however, an April 2010 letter from the RO indicates that the compensation paid to the Veteran for his two children with the mother who is or was incarcerated may have resulted in an overpayment of compensation benefits to the Veteran.

Also, since the issuance of the SSOC in November 2008, a new claimant has sought an apportionment of the Veteran's compensation benefits for a child she had with the Veteran, but has been denied those benefits.

In June 2010 the RO received from the Veteran a detailed discussion of the Veteran's dependents and his ongoing status in supporting them, whether by court order, through VA apportionment, or by his own voluntary actions. However, it did not include information or a discussion sufficient to determine and verify his current income and expenses.

The RO apparently did not consider the above-described changes in compensation and apportionment and newly received evidence prior to its submission of this appeal to the Board for review in June 2010, and neither the appellant nor the Veteran had submitted a waiver of such RO initial review. Since the additional information and evidence in question was neither duplicative nor irrelevant, but was inadequate for final adjudication, and since an SSOC pertaining to newly received evidence was not issued, this evidence was returned to the RO for further development and its consideration in the first instance, by a Board remand dated in August 2010. See 38 C.F.R. § 19.31.

The Veteran and the appellant have not been compliant with the RO's requests for financial information relevant to the appellant's claim for an additional apportionment.

Neither the Veteran nor the appellant has been forthcoming regarding the Board's and the RO's requests that they submit copies of W2 forms, billing statements, tax returns, pay stubs, cancelled checks or other evidence confirming the amount of monthly income and expenses claimed by each one. In July 2008 the appellant responded to a request to send VA her expense information by stating that she had talked to her attorney and there was no reason to send VA her financial information, since she had notified VA of her lost employment but VA failed to reply to her request for assistance in a timely manner. She complained that the lack of swift attention to this matter had continually and negatively affected her family for an extended period of time. 

Thus, the appellant has not only been untimely in responding to VA requests for required information, and not kept VA apprised of how to contact her, but has actively refused to provide the information and evidence that would be necessary to substantiate her claim.

In March 2011, the RO issued a letter to the appellant requesting additional financial information regarding her income and expenses. The letter was returned to VA from the Post Office with no forwarding address. 

Over an extended period of several years, from 2002 forward, the appellant has not provided accurate and reasonably complete information as to her expenses and income, and her current address is not known. Further notice, development or adjudication on the merits of her appeal is therefore not feasible. There is insufficient information upon which to base a decision as to whether a higher rate of apportionment is warranted based on either a general or special apportionment of the Veteran's service-connected compensation benefits. See 38 C.F.R. §§ 3.3450, 3.3451.

In the SSOC issued in November 2008, the RO did not readjudicate the claim on appeal, but rather informed the Veteran and the appellant that because they did not provide specific financial data and specific documents as to income and expenses, it was unable to determine whether or not entitlement to an apportionment in excess of $64 monthly for their dependent child was payable. 

The RO was correct that a current and more thorough accounting of the income and expenses of both the Veteran and the appellant was required before it could render a final appellate determination based on the merits of this appeal. 

By a Board remand dated in August 2010, and by RO letters dated in March 2011 to the Veteran and the appellant at their last known addresses, they were separately notified that the failure to cooperate in providing requested information pertaining to this appeal cold result in an outcome unfavorable or adverse to them. They were requested to provide updated information regarding the current status of a court order requiring the Veteran to support his and the appellant's minor child, as well as financial information documenting his payments made under that order. They were provided a Financial Status Report (VA Form 20-5655) and afforded the opportunity to provide current income and expense data, employment information, medical expense information, special child needs information and the like. They were requested to provide copies of W2 forms, billing statements, tax returns, pay stubs, cancelled checks and other evidence sufficient to confirm the actual amount of monthly income and expenses claimed by each one. They were advised by an October 2011 supplemental statement of the case that, with no additional evidence to aid the determination of the income and expenses of both households, the Veteran's and the appellant's, VA remained unable to determine whether or not to award to the appellant an apportionment of the Veteran's VA benefits in excess of $64 on behalf of the Veteran's child in the appellant's custody.

This is ultimately a claim by the appellant for an additional apportionment; were she forthcoming with information but the Veteran was not, VA might have the ability to take action on her behalf.

However, the appellant has historically not responded or has refused to respond to VA requests for relevant evidence and information, and now has apparently moved without informing VA of her new address.

The United States Court of Appeals of Veterans Claims (Court) has stated that in the normal course of events, it is the burden of a claimant to keep the VA apprised of his or her whereabouts. If he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her. Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

Under the above circumstances, further meaningful notice, development, or adjudication of the merits of the claim on appeal is not feasible. The appellant has provided insufficient information and evidence to substantiate her claim. The Board finds that as a result of the lack of cooperation of the appellant, there is insufficient evidence and information to determine whether criteria for an apportionment in in excess of $64 are met. Accordingly, an increased monthly apportionment of the Veteran's VA benefits in excess of $64 on behalf of the child of the Veteran in the appellant's custody is not warranted.


ORDER

The appeal for a monthly apportionment of the Veteran's VA benefits in excess of $64 on behalf of the child of the Veteran in the appellant's custody is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


